Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of the Application and Claims
This action is in reply to the application filed on 6/14/2019.
This communication is the first action on the merits.
Claims 10-20 is/are currently pending, Applicant elects Group II, Claims 13-20, in response to Examiner’s Restriction Requirement, on 4/14/2021. Claims 13-20 have been examined, 10-12 are withdrawn from consideration. 





Claim Rejections – 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable by Non-Patent Literature “GPU Computing for Parallel Local Search Metaheuristics” to Luong et al., 7 Nov 2011 (hereinafter referred to as “Luong2”) in view of Non-Patent Literature “Cellular GPU Models to Euclidean Optimization Problems : Applications from Stereo Matching to Structured Adaptive Meshing and Traveling Salesman Problem” to Zhang., 23 Apr 2014. (hereinafter referred to as “ Zhang”) 

As per Claim 13, Luong2 teaches: (Original) A system, comprising: 
a central processing unit (CPU);   a graphical processing unit (GPU) comprising ...;  (in at least [pg3 col2 para3]The GPU has its own memory and processing elements that are separate from the host computer. Thereby, CPU/GPU communication might be a serious bottleneck in the performance of GPU applications. One of the crucial issues is to optimize the data transfer between the CPU and the GPU )
at least one memory storing computer-executable instructions; and one or more buses that operatively couple the CPU, the GPU, and the at least one memory, (in at least [pg3 col2 para3]The GPU has its own memory and processing elements that are separate from the host computer. Thereby, CPU/GPU communication might be a serious bottleneck in the performance of GPU applications. One of the crucial issues is to optimize the data transfer between the CPU and the GPU )
wherein the CPU is configured to access the at least one memory via at least one bus of the one or more buses and execute the computer-executable instructions to: ([pg4 col1 para1-2][pg7 col1 para 1-5])
fragment a solution space associated with an optimization problem into a plurality of cells, wherein each cell comprises a respective disjoint subset of the solution space; and (in at least [pg3 col2 para3] Generation of the neighborhood on CPU and its evaluation on GPU. At each iteration of the search process, the neighborhood is generated on the CPU side. Its associated structure storing the solutions is copied on GPU. Thereby, the data transfers are essentially the set of neighboring solutions copied from the CPU to the GPU. This approach is straightforward since a thread is automatically associated with its physical neighbor representation. [pg2 col2 para1-3] the quality of a representation has a considerable influence on the efficiency of the search operators applied on this representation (neighborhood). Four main encodings in the literature can be highlighted: binary encoding (e.g. Knapsack, SAT), vector of discrete values (e.g. location problem, assignment problem), permutation (e.g. TSP, scheduling problems) and vector of real values (e.g. continuous functions). Fig. 1 illustrates an example of each representation...Three major parallel models for LSMs can be distinguished: solution-level, iteration-level and algorithmic level (see Fig. 2). [pg6 col2 para 1] Fig. 6 illustrates a permutation representation and its associated neighborhood) 
cause the GPU to launch a respective GPU thread to process a corresponding cell of the plurality of cells, wherein each respective GPU thread ... to process the corresponding cell to determine a respective solution to the optimization problem. (in at least [pg4 col2 para5] the execution of a LSM on GPU, it consists in launching a kernel with a large number of threads. In this case, one thread is associated with one neighbor [pg5 col1 para1] allow to find an optimal number of threads required at launch time to obtain the best multiprocessor occupancy [pg6 col2 para1-3] Building a neighborhood by pair-wise exchange operations is a typical way for permutation problems...Fig. 6 illustrates a permutation representation and its associated neighborhood...a neighbor is composed of two indexes (a swap in a permutation). On the other hand, threads are identified by a unique id. Consequently, one mapping has to be considered to transform one index into two ones. In a similar way, another one is required to convert two indexes into one.)  



a central processing unit (CPU);   a graphical processing unit (GPU) comprising a plurality of arithmetic logic units (ALUs); (in at least [pg20 para2] in Fig. 2.1 that CPU does not have a lot of Arithmetic-Logic Units (ALU in the figure), but a large cache and an important control unit. And therefore, CPU is specialized for management of multiple and different tasks in parallel that require lots of data. In this case, data are stored within a cache to accelerate its accesses. While the control unit will handle the instructions flow to maximize the occupation of ALU, and to optimize the cache management. In other hand, GPU has a large number of arithmetic units with limited cache and few control units. This architecture allows the GPU to compute in  massive and parallel way the rendering of small and independent elements, while having a large flow of data processed. Since in GPU, more transistors are devoted to data processing rather than data caching and flow control, GPU is specialized for intensive and highly parallel computations. )
cause the GPU to launch a respective GPU thread to process a corresponding cell of the plurality of cells, wherein each respective GPU thread utilizes a corresponding ALU of the plurality of ALUs to process the corresponding cell to determine a respective solution to the optimization problem. (in at least [pg20 para3-pg21 para1] Fig. 2.2 provides a display of the global GPU architecture. The GPU architecture consists of a scalable number of streaming multiprocessors (SMs). For GTX 570, the number of SM is 15, and each SM features 32 single-precision streaming processors (SPs), which are more usually called CUDA cores, four special function units (SFUs) executing transcendental instructions such as sin, cos, reciprocal and square root. Each SFU executes one instruction per thread per clock and a warp executes over eight clocks. A 64KB high speed on-chip memory (Shared Memory/L1 Cache) and an interface to a second cache are also equipped for each SM...The SM executes a set of 32 threads together called a warp. Executing a warp instruction consists of applying the instruction to 32 threads. In the Fermi architecture a warp is formed with a batch of 32 threads. [pg21 para3] The communication between CPU and GPU is done through the global memory [pg78 para3] the executions are carried on CPU and GPU, respectively. On CPU, for these two steps, all the works are organized serially. We stock all the date in linear by line priority and we estimate the SCC one-by-one for all the pixels horizontally. The matching is done in the same way. On GPU, though the data is stocked in the same way, the executions of jobs are different, referring to Fig 6.4. The kernels carried out by multi-cores will be sent to GPU, as illustrated in Fig 6.5 (in the figure, the width and the height are the dimensions of images). Every thread takes in charge of one partition for the estimation of SCC and for the stereo-matching illustrated in Algorithm 4. The granularity of each execution is determined by the number of threads per block. Since these threads are executed in parallel, the computation is accelerated.)

At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Luong2 by, ....control unit will handle the instructions flow to maximize the occupation of ALU...allows the GPU to compute in  massive and parallel way the rendering of small and independent elements, while having a large flow of data processed..., as taught by Zhang, with a reasonable expectation of success if arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make this modification to the teachings of Luong2 with the motivation of, …to optimize the cache management...GPU has a large number of arithmetic units with limited cache and few control units...Since in GPU, more transistors are devoted to data processing rather than data caching and flow control, GPU is specialized for intensive and highly parallel computations., as recited in Zhang. 

As per Claim 14, Luong2 teaches: (Original) The system of claim 13, wherein the CPU is further configured to execute the computer-executable instructions to: 
launch a plurality of kernels on the at least one memory, wherein each kernel is associated with a corresponding respective GPU thread. (in at least [pg4 col2 para 3-5] From an hardware point of view, GPU multiprocessor is based on thread-level parallelism to maximize the exploitation of its functional units. Each processor device on GPU supports the single program multiple data (SPMD) model, i.e. multiple autonomous processors simultaneously execute the same program on different data. For achieving this, the kernel is a function callable from the CPU host and executed on the specified GPU device. It defines the computation to be performed by a large number of threads, organized in thread blocks. The multiprocessor executes threads in groups of 32 threads called warps. Blocks of threads are partitioned into warps that are organized by a scheduler at runtime...Regarding the execution of a LSM on GPU, it consists in launching a kernel with a large number of threads...to control the number of threads to meet the memory constraints like the limited number of registers to be allocated to each thread. [pg5 col2 para2] The neighborhood structures play a crucial role in the performance of LSMs and are problem-dependent. As quoted above, a kernel is launched with a large number of threads which are provided with a unique id.) 


As per Claim 15, Luong2 teaches: (Original) The system of claim 13, wherein the plurality of cells is a first plurality of cells, and wherein the CPU is further configured to execute the computer-executable instructions to: 
fragment the solution space into a second plurality of cells that is different from the first plurality of cells based at least in part on the respective solution to the optimization problem determined by each respective GPU thread.  (in at least  [pg6 col2 para1-3] Building a neighborhood by pair-wise exchange operations is a typical way for permutation problems...Fig. 6 illustrates a permutation representation and its associated neighborhood...a neighbor is composed of two indexes (a swap in a permutation). On the other hand, threads are identified by a unique id. Consequently, one mapping has to be considered to transform one index into two ones. In a similar way, another one is required to convert two indexes into one)



Claims 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable by Non-Patent Literature “GPU Computing for Parallel Local Search Metaheuristics” to Luong et al., 7 Nov 2011 (hereinafter referred to as “Luong2”)  in view of Non-Patent Literature “Cellular GPU Models to Euclidean Optimization Problems : Applications from Stereo Matching to Structured Adaptive Meshing and Traveling Salesman Problem” to Zhang., 23 Apr 2014. (hereinafter referred to as “ Zhang”) in view of Non-Patent Literature “Solving the Theater Distribution Vehicle Routing and Scheduling Problem using Group Theoretic Tabu Search” to Crino et al., 7/20/2004. (hereinafter referred to as “ Crino”) in view of US Patent Publication to US20070038506A1 to Noble et al. (hereinafter referred to as “Noble”). 

As per Claim 16, Luong2 teaches: (Original) The system of claim 13, wherein the instructions further comprise: 
receiving one or more ... constraints ...;  (in at least [pg10 col1 para3-4] Given n cities and a distance matrix dn,n, where each element dij represents the distance between the cities i and j, the TSP consists in finding a tour which minimizes the total distance. A tour visits each city exactly once) 
receiving one or more ... attributes ...; (in at least [pg10 col1 para3-4] Given n cities and a distance matrix dn,n, where each element dij represents the distance between the cities i and j, the TSP consists in finding a tour which minimizes the total distance. A tour visits each city exactly once)
determining one or more optimal solution sets based at least in part on the one or more ... constraints and the one or more ... attributes based at least in part on the processing of the plurality of cells; and (in at least [pg6 col2 para1-3] Building a neighborhood by pair-wise exchange operations is a typical way for permutation problems...Fig. 6 illustrates a permutation representation and its associated neighborhood...a neighbor is composed of two indexes (a swap in a permutation). On the other hand, threads are identified by a unique id. Consequently, one mapping has to be considered to transform one index into two ones. In a similar way, another one is required to convert two indexes into one  [pg10 col1 para3-4] The chosen representation is a permutation structure. A swap operator for the TSP has been implemented on GPU. The considered instances have been selected among the TSPLIB instances presented in [10]. Table 6 presents the results for the TSP implementation.)
providing the one or more optimal solution sets .... (in at least [pg10 col1 para3-4] The chosen representation is a permutation structure. A swap operator for the TSP has been implemented on GPU. The considered instances have been selected among the TSPLIB instances presented in [10]. Table 6 presents the results for the TSP implementation) 

While implied, Luong2 in view of Zhang do no expressly disclose the following features, which however, are taught by Crino:
receiving one or more carrier constraints of a carrier, wherein the carrier is configured to transport one or more vehicles;   (in at least [pg600 para1] a rapid and reliable transportation process that provides time-definite delivery to customers. Responding to this requirement, the United States Air Force (USAF) initiated the development of an automated theater distribution management system (TDMS) which enables logistics planners to react to rapidly developing contingency operations common to the expeditionary USAF  [pg612 para1] There are a total of 90 vehicles. There are two aircraft types and five ground vehicle types. The aircraft closely resemble the C-17 and C-130 cargo aircraft. The ground vehicles represent heavy and medium fleet assets. The capacity is in tons, speed is in miles per hour, and service, load, and unload times are in hours. Available time is in hours relative to the model start time and the cruise lengths are in miles. )
receiving one or more vehicle attributes associated with one or more vehicles available to be transported by the carrier; (in at least [pg608] The permutation preprocessor simply transforms the incumbent solution's permutation representation into that of a defined neighboring solution. The vehicle loader/scheduler heuristic determines the vehicle loads and delivery schedules by using constraint-programming techniques to determine the loads and schedules for each vehicle. A vehicle is loaded to its specified capacity unless no more supply exists at the depot/hub or the customers in the tour do not demand a full load.)
determining one or more optimal solution sets based at least in part on the one or more carrier constraints and the one or more vehicle attributes based at least in part on the processing of the plurality of cells; and (in at least [pg606 para1-2] A unique solution space partition hierarchy was developed using the symmetric group on n-letters. Conjugacy classes, cyclic form structures, orbital planes, and orbits were defined that partition the solution space. Solution space partitions were exploited in the diversification and intensification process…neighborhoods were constructed to intelligently traverse the partitions and enable a potential search of the entire space. Group move neighborhoods steered the search between different orbits. Swap move neighborhoods traversed the search between different orbital planes. Insert and extraction move neighborhoods moved the search to different conjugacy classes and cyclic form structures...Orbital planes were defined and used as a primary search mechanism of the GTTS. Orbital planes are orbits partitioned by orbits. They provide a more atomic partitioning of the solution space permitting partial or exhaustive search. Using orbital planes is a highly efficient special case of Colletti's [20] orbital transversal method because the search may reexamine an orbit (orbital plane) without reevaluating solutions within the orbit (orbital plane). (in at least [pg612] An example of the vehicle data is displayed in Table 6. There are a total of 90 vehicles. There are two aircraft types and five ground vehicle types. The aircraft closely resemble the C-17 and C-130 cargo aircraft. The ground vehicles represent heavy and medium fleet assets. The capacity is in tons, speed is in miles per hour, and service, load, and unload times are in hours...The summary problem results are given in Table 7. Examples of detailed vehicle loads, schedules, and customer deliveries are displayed in Tables 8 and 9. Due to route length constraints,))
providing the one or more optimal solution sets to ....  (in at least [pg 608] The goal of this process is to find the best nontabu q to replace the incumbent solution p...The solution evaluator iterates through the four components for all q. [pg 609] Select best q based on objective function values and tabu status.)  

At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Luong2 in view of Zhang by, …a flexible group theoretic tabu search (GTTS) framework, and the software implementation of a robust, efficient, and effective prescriptive generalized theater distribution methodology...evaluates and prescribes the routing and scheduling of multimodal theater transportation assets at the individual asset operational level...distribution system is comprised of facilities, installations, methods, and procedures designed to receive, store, maintain, distribute, and control the flow of materiel between exogenous inflows to that system and distribution to end-user activities...a distribution system may be efficiently represented by a network where the associated physical components are categorized as nodes, modes, and routes...provides vehicle routing and scheduling of multimodal theater transportation assets at the individual asset operational level....Group theoretic tabu search (GTTS) was the underlying framework utilized in the Development...Colletti pioneered the association of group theory with metaheuristics when he identified the symmetric group on n-letters, Sn, as a natural setting for solving permutation and ordering problems with metaheuristic techniques [20]. Wiley [17] was the first to apply GTTS...Hubs distribute cargo after it is received and processed. Cargo, characterized by the amount delivered and time of delivery, is processed and prepared for delivery to its next customer. Cargo is either loaded directly onto available vehicles or stored for later delivery....Applying GTTS to the TDVRSP...formulation of move neighborhoods defined using groups to generate orbits...Group move neighborhoods steered the search between different orbits. Swap move neighborhoods traversed the search between different orbital planes. Insert and extraction move neighborhoods moved the search to different conjugacy classes and cyclic form structures...., as taught by Crino, with a reasonable expectation of success if arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make this modification to the teachings of Luong2 in view of Zhang  with the motivation of, …determining superior allocations of required flows of personnel and materiel within a defined geographic area of operation...to receive, store, maintain, distribute, and control the flow of materiel between exogenous inflows to that system and distribution to end-user activities...integrate multimodal transportation assets to improve logistics support at all levels has been characterized as a major priority and immediate need...to provide economically efficient time-definite delivery of cargo to customers...logistical process improvement...Achieving superior logistical efficiency...to provide economically efficient, time-definite delivery of cargo to customers for generalized theater distribution problems. The model has been shown to be robust, flexible, and capable of solving a hierarchy of TDVRSP problems (theater distribution vehicle routing and scheduling problems)...guarantee an optimal solution...find excellent robust solutions for real-world problems with dramatically less time and effort...Unforeseen events can entail modifications to the initial plan requiring planners to respond in a short time horizon...to minimize unmet customer demand (demand shortfall), late deliveries (TDD shortfall), vehicle fixed costs, and vehicle variable costs...GTTS provides an efficient and effective means to find quality TDVRSP solutions...yielding an efficient and effective solution methodology for the TDVRSP, the research documented here also provided significant advances in the development of GTTS as applied to vehicle routing and scheduling problems...to efficiently search the solution space...eliminated cycling, prevented solution reevaluation, and avoided entrapment in local optima...prevents the search from being trapped in a subset of the solution space topology and eliminates the need for a restart mechanism...to intelligently traverse the partitions and enable a potential search of the entire space...provide a more atomic partitioning of the solution space permitting partial or exhaustive search. Using orbital planes is a highly efficient special case of Colletti's [20] orbital transversal method because the search may reexamine an orbit (orbital plane) without reevaluating solutions within the orbit (orbital plane)...prescribe highly effective, near optimal routes and schedules for all vehicular transport assets....., as recited in Crino. 

While implied, Luong2 in view of Zhang in view of Crino do no expressly disclose the following features, which however, are taught by Noble
providing the one or more optimal solution sets to a user device.  (in at least [0234] the transporter may narrow the search by entering a pick-up or delivery city, state or ZIP, specifying a 25, 50, or 100 mile radius from the specified pick-up and delivery locations, specify a range of pick-up dates, a range of prices for the load, and/or a range of vehicles in the load. Clicking on the Search button will display all vehicle loads meeting the search criteria and the transporter's qualifications. See FIG. 58 (Transporter Search for Vehicles Awaiting Transport Results).)

At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Luong2 in view of Zhang in view of Crino  by, …transport of a vehicle from a first location to a second location...provide to a transporter certain transport requirements of a shipper so that the transporter can readily decide whether to accept the offer for delivery of the vehicle in accordance with the shipper's transport requirements….one server to store data, the server operated by an entity other than a transporter of goods...online shipper portal connected to the server at which multiple shippers can enter a shipping request for their respective goods, each good to be shipped from a pick-up location to a delivery location, the online shipper portal electronically connected to the server...an electronic interface that automatically consolidates multiple shipping requests into a group of multiple shipping requests based on at least the type of the good, pick-up location, delivery location, time for pick-up, and time for delivery in each shipping request...an online transporter portal at which a transporter can view the group of multiple shipping requests and can accept or provide alternative terms relating to at least one of the multiple shipping of requests of the consolidated group of multiple shipping requests in a single electronic transmission...vehicles meeting their criteria are offered for transport ...The Manage Transport section will show, in a non-pageable grid, the most recent activity for up to 10 vehicle postings made by the dealer (i.e., groups of 1 or more vehicles posted for transport by the dealer)...The Vehicles Awaiting Transport section will show vehicles which have been entered into TEX but which have not been posted for transport by the dealer...Clicking on the Search button will display all vehicle loads meeting the search criteria and the transporter's qualifications. See FIG. 58 (Transporter Search for Vehicles Awaiting Transport Results...the transporter may decline the counter offer by clicking on the Decline button, navigating to the Transporter Decline Offer page. See FIG. 64...The displayed loads can be filtered by status (accepted, declined, countered, pending, expired) or by date (last 30, 60 120 or 365 days). When an offered load expires (as determined by its duration, as established as the posting process), its vehicles are returned to the “pool” of available vehicles for new transport request postings, as taught by Noble, with a reasonable expectation of success if arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make this modification to the teachings of Luong2 in view of Zhang in view of Crino with the motivation of, …enhancement of the efficiency of transactions, particularly those involving buying, selling and/or physical transfer of goods and/or the efficient delivery of services and goods associated with the transaction involved...arranging consolidated and efficient movement of goods, such as used and/or new vehicles, from respective pick-up locations to respective delivery locations, particularly by independent and/or discrete transporters on transportation equipment.…a need to remarket such vehicles, including, but not limited to, car dealers, leasing companies, captive finance companies, and individuals, frequently have a need to transport remarketed vehicles to purchasers outside of the cities where the remarketed vehicles are physically located at the time of sale. The need to transport remarketed vehicles has increased with the proliferation of internet sales of used cars, including sales facilitated by vehicle auction web sites... there is a market for transportation services such as vehicle transport, but that market is not highly organized or efficient... facilitates marshalling of transport information leading to efficient hub and spoke transport of items, e.g., where one shipper handles a first leg of transport of an item, and a second shipper handles a second leg of transport of the item....accessed by shippers and transporters for efficient transaction of vehicle transportation services...provide efficient scheduling for transport of multiple vehicles from at least one pick-up location to at least one delivery destination... provide efficient scheduling for transport of multiple vehicles from multiple pick-up locations and the delivery of each vehicle to its scheduled delivery destination by means of one or more transporters....allow a transporter to make a counteroffer to a shipper, and for subsequent counteroffers by either the shipper and/or transporter until an offer is accepted...allow more than one transporter to view the consolidated group of multiple shipping requests... allow a transporter to electronically accept at least two shipping requests of the consolidated group of multiple shipping requests in a single electronic transmission...allow a transporter to electronically transmit to at least one shipper alternative terms relating to shipment of a good...allow a shipper to electronically accept the transporter's alternative terms relating to shipment of the good...negotiate terms of shipment for a good electronically through their respective portals....This unique consolidation engine combines requests dynamically, allowing both the shipper and transporter to benefit..., as recited in Noble. 



As per Claim 17, Luong2 in view of Zhang in view of Crino do no expressly disclose the following features, which however, are taught by Noble: (Original) The system of claim 16, wherein the instructions further comprise: 
receiving from a user device a modification to the optimal solution, wherein modification comprises at least one of adding, deleting, accepting, trading, swapping, rejecting, and modifying at least one of the one or more vehicles comprised in the one or more optimal solution sets. (in at least [0071] the engine recommends modifications in transportation or shipping requests—within tolerable limits—to enable further consolidation. This unique consolidation engine combines requests dynamically, allowing both the shipper and transporter [0161] This page is initially populated with date/time information from the transporter's delivery and vehicle inspection data. The dealer may modify any of this pre-populated data.) 
The reason and rationale to combine Luong2, Zhang, Crino, and Noble is the same as recited above. 





As per Claim 18, Luong2 teaches: (Original) The method of claim 16, 
wherein each of the one or more ... available to be transported by the ... is associated with an optimized route segment for transporting each respective ... from a pick-up location to a delivery location. (in at least [pg10 col1 para3-4] Given n cities and a distance matrix dn,n, where each element dij represents the distance between the cities i and j, the TSP consists in finding a tour which minimizes the total distance. A tour visits each city exactly once) 

While implied, Luong2 in view of Zhang do no expressly disclose the following features, which however, are taught by Crino:
wherein each of the one or more vehicles available to be transported by the carrier is associated with an optimized route segment for transporting each respective vehicle from a pick-up location to a delivery location. (in at least [pg608] determines the vehicle loads and delivery schedules by using constraint-programming techniques to determine the loads and schedules for each vehicle. A vehicle is loaded to its specified capacity unless no more supply exists at the depot/hub or the customers in the tour do not demand a full load....A vehicle schedule begins at its available time and is influenced thereafter by such things as customer time and MOG constraints along its trip....The final results provided by the vehicle loader/scheduler heuristic's are complete details for each customer regarding each servicing vehicle's visit and complete details for each vehicle used including timing and routing information, and customers served on each vehicle trip.) 
The reason and rationale to combine Luong2, Zhang, Crino is the same as recited above. 



As per Claim 19
assigning a selected optimal solution set to the carrier; (in at least [0103]  TEX can provide alerts to transporters, such as when vehicles meeting their criteria are offered for transport,)
generating a schedule for the carrier to transport each vehicle included in the selected optimal solution set; and (in at least [0103] The transporter can then use TEX to schedule vehicle pick-up and delivery, to perform pick-up and delivery inspections, to enter position status updates for vehicles in-transit, to change the scheduled pick-up and delivery dates if delays arise.)
providing instructions for dispatching each vehicle included in the selected optimal solution set to be transported by the carrier according to the schedule. (in at least [0248] The Transporter Transport Dashboard displays shipments accepted by the transporter, from the moment of acceptance through delivery and, if necessary, claim processing. An example of the dashboard is shown in FIG. 65. [0253] If pick-up or delivery has not been scheduled for the displayed shipment, Schedule Pick-up and Schedule Delivery buttons will be displayed, respectively. Each of these buttons will cause navigation to an associated date/time data entry pages. Once pick-up and delivery have been scheduled for the transport, the Pick-up Vehicle and Deliver Vehicle buttons will be displayed respectively. Clicking on the Pick-up Vehicle button displays the Transporter Pick-up Shipment page, as shown in FIG. 68. [0254] An overview of the shipment is displayed towards the top of the page. The transporter enters the driver name, assigned truck number, the date and time the pick-up occurred, and the number of vehicles loaded. Clicking on the View Documentation link displays the bill of lading for the shipment, generated automatically by TEX software in PDF file format. For each vehicle, an associated Inspection link navigates to the Transporter Vehicle Pick Up Inspection page, an example of which is shown in FIG. 69)
 
The reason and rationale to combine Luong2, Zhang, Crino, and Noble is the same as recited above. 



As per Claim 20, Luong2 in view of Zhang in view of Crino do no expressly disclose the following features, which however, are taught by Noble:  (Original) The method of claim 16, 
wherein the one or more optimal solution sets are provided to a user device for selection via an online marketplace listing over a wireless network. (in at least [0234] the transporter may narrow the search by entering a pick-up or delivery city, state or ZIP, specifying a 25, 50, or 100 mile radius from the specified pick-up and delivery locations, specify a range of pick-up dates, a range of prices for the load, and/or a range of vehicles in the load. Clicking on the Search button will display all vehicle loads meeting the search criteria and the transporter's qualifications. See FIG. 58 (Transporter Search for Vehicles Awaiting Transport Results).)   

The reason and rationale to combine Luong2, Zhang, Crino, and Noble is the same as recited above. 





Conclusion
Brodtkorb, “GPU and Heterogeneous Computing in Discrete Optimization” 6/25/2014

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO HAN (Max) LEE whose telephone number is (571) 272-3821.  The examiner can normally be reached on Monday - Thursday, 9 AM-6:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PO HAN MAX LEE/
Examiner, Art Unit 3623